Citation Nr: 1009207	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C, liver 
disease.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1964 to September 1968.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2007 rating decision by the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
August 2007 notice of disagreement also expressed 
disagreement with the July 2007 rating decision's denials of 
service connection for onychomycosis (claimed as bilateral 
foot condition), erectile dysfunction, and coronary artery 
disease (claimed as clogged arteries).  However, the Veteran 
did not perfect his appeal in those matters (by submitting a 
substantive appeal), and they are not before the Board.  In 
his January 2008 VA Form-9, the Veteran requested a hearing 
before a Decision Review Officer (DRO) and, if he was unable 
to get a favorable decision from the DRO hearing, he 
requested Travel Board hearing.  A DRO hearing was scheduled 
in June 2008 and a Travel Board hearing was scheduled in 
February 2010; the Veteran failed to report for each.  


FINDINGS OF FACT

1.  Hepatitis C, liver disease, was not manifested in 
service, and a preponderance of the evidence is against a 
finding that the Veteran's hepatitis C, or any other liver 
disability, is related to his service.

2.  It is not shown that the Veteran has a hearing loss 
disability of either ear by VA standards.

3.  The Veteran is not shown to have a sleep disorder.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Service connection for a sleep disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of the claims.  A May 2006 letter (with respect 
to the hepatitis C/liver disease claim) and an August 2006 
letter (with respect to the hearing loss and a sleep disorder 
claims) explained the evidence necessary to substantiate his 
claims, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  These letters 
also informed the appellant of disability rating and 
effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record; he has not 
alleged that notice in this case was less than adequate.  The 
claims were readjudicated after all critical notice was 
issued and additional evidence was received.  See June 2008 
supplemental statement of the case (SSOC).  

The Veteran's service treatment records (STRs) and pertinent 
service personnel records are associated with his claims 
file, and pertinent postservice treatment records have been 
secured.  He underwent a VA audiological evaluation in 
November 2007.  The Board finds that the November 2007 
examination report reflects a review of the claims file and 
provides sufficient information to address the matter of 
service connection for bilateral hearing loss.  As will be 
discussed in greater detail below, the Veteran was scheduled 
to undergo VA liver and gallbladder examination (in 
connection with the hepatitis C claim) in September 2006; 
however, he failed to report.  He has not been afforded an 
examination for the sleep disorder claim.  As there is no 
competent (medical) evidence suggesting that the Veteran has 
a sleep disorder, an examination for such is not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  The Veteran has not identified any additional 
evidence pertinent to these claims.  VA's duty to assist is 
met.  It is not prejudicial for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Factual Background, Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The threshold requirement that must be met in order to 
establish a claim for service connection is that there must 
be competent evidence (a medical diagnosis) of a current 
disability (or one that existed on or after the date of 
application for service connection).  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Hepatitis C

There is no objective evidence that hepatitis C, or any other 
liver disability, was diagnosed or manifested in service.  
The Veteran's STRs are silent for any complaints, findings, 
or diagnosis related to hepatitis C and he reported no 
history of stomach, liver or intestinal trouble.  
Furthermore, they do not show any known risk factors (e.g., 
organ transplant, blood transfusions, hemodialysis, IV drug 
use or intranasal cocaine use, high risk sexual activity, 
tattoos, body piercing, etc.) for hepatitis C.  They do show 
that in 1967 he was treated for a sore on his penis, penile 
lesions, and venereal warts.  

On the other hand, the Veteran's postservice medical records 
are replete with evidence of known risk factors for hepatitis 
C.  To this end, private treatment records in April 2001 note 
findings positive for hepatitis B and C as well as a liver 
ultrasound report which notes a history of hepatitis and 
elevated liver functions.  A May 2005 private Discharge 
Summary reflects that the Veteran admitted to a remote 
history of heroin and cocaine use more than 10 years ago as 
well as being a heavy drinker.  The hospital course included 
a liver sonogram which showed cholelithiasis and fatty liver.  
These records include a May 9, 2005 Consultation Report which 
includes an assessment that the Veteran probably has 
nonalcoholic static hepatitis.  

A June 2006 statement from the Veteran lists his inservice 
risk factors concerning exposure to hepatitis C.  
Specifically, he reported receiving dental work in Vietnam, 
receiving haircuts in Vietnam, using razors for shaving in 
Vietnam, receiving vaccinations with jet gun injectors in 
Vietnam, transfusion of blood or blood products before 1992, 
hemodialysis, accidental exposure to blood by health care 
workers (to include combat medic or corpsman) in Vietnam, 
intravenous drug use or intranasal cocaine use in Vietnam, 
and high risk sexual activity in Vietnam.  However, there is 
no competent medical evidence showing a link between the 
Veteran's inservice risk factors concerning exposure to 
hepatitis C and his current diagnosis of hepatitis C or any 
other liver disability.  

As noted above, VA attempted to provide assistance to the 
veteran, to obtain evidence necessary to substantiate his 
claim, by scheduling a VA examination in connection with his 
hepatitis C and liver disease claim.  However, through no 
fault of VA this effort was unsuccessful.  Specifically, the 
RO scheduled VA examinations in September 2006 but the 
veteran failed to appear without showing good cause.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the veteran's responsibility to cooperate with VA, 
including when there is a need to have him examined.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

While it is not clear from the record exactly when the 
Veteran's IV drug use began, it is abundantly clear that he 
was abusing drugs years before hepatitis C was diagnosed.  
His history of IV drug use in service is less than credible, 
as it appears to be compensation-driven.  The more credible 
accounts indicate that his IV drug abuse was after service.  
Regardless, to the extent that he seeks to relate his 
hepatitis C or any other liver disease to IV drug use or 
intranasal cocaine use in service, if that was indeed the 
source for the infection, compensation would not be payable.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(d).  

Following service, there was no diagnosis of hepatitis C 
until 2001, over 33 years after the Veteran's separation from 
active duty service.  Even if his statements regarding risk 
factors in service could be found accurate, the absence of 
any competent evidence linking his hepatitis/liver disease to 
such factors, the absence of documented complaints or 
treatment for hepatitis/liver disease for 33 years following 
service discharge, and the existence of postservice risk 
factors that are much more likely to have been the source of 
the hepatitis virus weigh persuasively against his claim.  
Accordingly, a preponderance of the evidence is against this 
claim and it must be denied.

Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system).  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison, audiometry results reported in ASA values 
have been converted to ISO-ANSI standards.

The Veteran alleges that he suffers from hearing loss as a 
result of serving as Security Policeman exposed to high level 
of aircraft noise and weapons fire on a constant basis.  The 
Veteran's DD Form-214 shows that his military occupational 
specialty was security policeman.  His STRs are void of any 
complaints, treatment or diagnosis of hearing loss.  While 
his service records confirm that he had noise exposure from 
jet engines in the flight line and hanger shop for nearly 
four years, they also reveal that not only was hearing 
protection available, but also that he reported wearing it on 
a regular basis at that time.  (See Hearing Conservation Data 
reports, September 1964, April 1966, July 1968.)

On September 1964 enlistment examination, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
-5(5)
5(10)
LEFT
0(15)
0(10)
0(10)
0(10)
0(5)

[The figures in parentheses represent ISO (ANSI) units and 
are provided for data comparison purposes.] 

On May 1968 separation examination, puretone thresholds, in 
decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
10
20

The accompanying medical examination reports show no findings 
of hearing loss or auditory acuity problems.  Although the 
Veteran reported a history of ear, nose, or throat trouble 
upon separation examination in May 1968, the physician's 
summary and elaboration of all pertinent data includes the 
explanation that the Veteran complained of frequent colds 
with sore throats, last such episode in March 1968, responded 
well to medication, no complications/sequelae.  

Postservice treatment records are silent with respect to 
complaints of or treatment for hearing loss.

On November 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
25
LEFT
15
15
25
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The diagnoses were right ear hearing 
within normal limits 250-6000 Hz with a mild sensorineural 
hearing loss at 8000 Hz, only, and left ear hearing within 
normal limits 250-4000 Hz with a mild sensorineural hearing 
loss 6000-8000 Hz..

The examiner noted that the Veteran's military noise exposure 
consisted of a combination of aircraft and weapons fire and 
that ear protection was worn at times.  Subsequent to 
service, the Veteran reported that he worked on an assembly 
line at Bell Helicopter for seven years, on an assembly line 
at General Motors for six months, and on an assembly line for 
Ben Hogan Company manufacturing golf clubs for about eight 
years.  He reported a history of bilateral progressive 
hearing loss.  Review of the service medical records was 
negative for hearing loss; however, the examiner noted one 
exception when, on April 14, 1966, the Veteran had 
significant threshold shifts in both ears, particularly in 
the right ear, although the shifts were somewhat flat in 
appearance.  The examiner further noted that, three days 
later, on April 19, 1966, the Veteran had completely normal 
audiometric thresholds record from 500 Hz through 6,000 Hz.  
Furthermore, the Veteran had completely normal audiometric 
thresholds recorded from 500 Hz through 6,000 Hz in both ears 
at separation from active duty service, at which time there 
were no complaints of hearing loss.  The examiner concluded 
that the threshold shifts did not represent chronic hearing 
loss and were not permanent threshold shifts.  The examiner 
opined that there can be absolutely no basis for any possible 
nexus between military noise exposure and hearing loss since 
the Veteran has normal audiometric thresholds for VA rating 
purposes at the present time.  

A hearing loss disability (by VA standards) was not 
manifested in service, and there is no evidence that SNHL was 
manifested in the first year following the Veteran's 
discharge from active duty.  Consequently, service connection 
for a hearing loss disability of either ear on the basis that 
such disability became manifest in service and persisted, or 
on a presumptive basis (for SNHL as an organic disease of the 
nervous system under 38 U.S.C.A. § 1112) is not warranted.

It is not in dispute that by virtue of his service as a 
security policeman he had noise exposure from jet engines in 
the flight line and hanger shop for nearly four years.  
However, a threshold requirement for establishing his claim, 
as in any claim seeking service connection, is that there 
must be competent evidence of the disability for which 
service connection is sought (in this case bilateral hearing 
loss disability).  Significant in this regard is that hearing 
loss disability is defined by regulation (38 C.F.R. § 3.385) 
which requires hearing acuity measurement studies; hence, the 
existence of a hearing loss disability cannot be established 
by lay observation, alone.

The initial threshold requirement for establishing a claim of 
service connection for hearing loss disability is not met.  
The only audiometry of record suitable for determining 
whether the Veteran has had a hearing loss disability during 
the pendency of this claim is that on November 2007 VA 
audiological evaluation.  As it did not find a hearing loss 
disability in either ear, there is no valid claim of service 
connection for such disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The preponderance of the evidence is against the Veteran's 
claim.  Therefore, the benefit of the doubt rule does not 
apply; the claim must be denied.

Sleep Disorder

Similarly, the threshold question that must be addressed with 
respect to the claim of service connection for a sleep 
disorder is whether the Veteran actually has such disability.  
In the absence of proof of a present disability, there is no 
valid claim [of service connection].  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Although the Veteran reported a history of frequent trouble 
sleeping in connection with his May 1968 service separation 
examination, the physician's summary and elaboration of all 
pertinent data notes that he complained of difficulty getting 
to sleep at night and that no treatment had been sought.  
There is no diagnosis of a sleep disorder of record.  The 
Veteran does not point to a medical diagnosis of such 
disability and he does not allege that he has the expertise 
to make such diagnosis himself.  Accordingly, the initial 
threshold requirement for substantiating a service connection 
claim, competent (medical diagnosis) evidence that he has a 
sleep disorder, is not satisfied.  Hence, the claim must be 
denied.

The Board has considered the Veteran's statements relating 
his current hepatitis C or any other liver disability to his 
service and alleging he has hearing loss disability.  
However, as a layperson, he is not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Notably, the questions of current disability and nexus 
presented by the Veteran's allegations in these matters are 
ones that are eminently medical in nature.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  


ORDER

Service connection for hepatitis C, liver disease is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a sleep disorder is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


